Citation Nr: 0024942	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-09 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
with degenerative changes, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified military service from May 1970 to 
May 1976, and his DD Form 214 indicates prior active service 
of one year, nine months, and six days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which continued a 10 percent 
evaluation for the veteran's low back strain.  In a September 
1998 rating decision, the RO increased this evaluation to 20 
percent, effective from June 1998 (the date of receipt of the 
veteran's claim).  As the 20 percent evaluation represents 
less than the maximum evaluation available, the veteran's 
claim for an increased evaluation remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's low back disability is productive of 
tenderness, minimal paraspinal muscle spasm, some pain with 
motion, and no more than moderate limitation of motion.  The 
veteran has narrowing or irregularity of joint space; 
however, he does not have listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or abnormal mobility on 
forced motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
low back strain, with degenerative changes, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

In view of an in-service truck accident in 1972 that resulted 
in low back pain, the Nashville, Tennessee VARO granted 
service connection for low back pain in a July 1976 rating 
decision.  A 10 percent evaluation was assigned, effective 
from May 1976.  As noted above, the Indianapolis VARO, in a 
September 1998 rating decision, increased this evaluation to 
20 percent, effective from June 1998.  In granting this 
increase, the RO cited to private medical records showing 
evidence of pain with motion of the lumbar spine.  The 20 
percent evaluation has since remained in effect and is at 
issue in this case.

The RO based the 20 percent evaluation in large part on 
medical records from Thomas W. Marshall, M.D., dated from 
April 1994 to May 1998.  An April 1994 record indicates that 
the veteran had lumbar spine forward flexion limited to 60 
degrees, with pain; pain and stiffness on hyperextension; and 
pain with extremes of lateral bending and posterior rotatory 
bending.  A May 1994 record indicates largely similar 
results.  In June 1994, the veteran's forward flexion of the 
lumbar spine was limited to 45 degrees, with pain; however, a 
decrease in pain and stiffness was noted with other motions.  
By July 1994, flexion had improved to 75 degrees, although 
there was still discomfort and stiffness on right lateral 
bending.  By July 1995, the veteran's forward flexion had 
improved to 90 degrees, although there was still some 
stiffness on hyperextension and posterior rotatory bending.  
A December 1995 evaluation revealed forward flexion to 75 
degrees, with stiffness, and some difficulty extending.  A 
November 1996 record indicates pain and stiffness on 
hyperextension and bilateral posterior rotatory bending.  In 
December 1997, forward flexion was limited to 60 degrees, and 
pain was noted with hyperextension and bilateral posterior 
rotatory bending.  By May 1998, forward flexion had improved 
to about 75 degrees, with only stiffness noted on 
hyperextension and bilateral posterior rotatory bending.  The 
records from Dr. Marshall also indicate a diagnosis of 
degenerative disc disease of the lumbar spine.  Further, 
these records generally show the veteran to have deep tendon 
reflexes to be 2+/4+ throughout, muscle strength to be 
normal, and straight leg raising to be negative.

During his July 1998 VA spine examination, the veteran 
reported that he was self-employed but that he had "to take 
a fair amount of days off because of his back pain," which 
he described as being mainly in the low lumbar region, with 
occasional but "uncommon" pain in the buttocks and down his 
lower extremities.  The examination revealed some mild 
tenderness down the low lumbar spine, mainly in the 
paraspinous region.  Range of motion studies revealed forward 
flexion to 80 degrees, 15 degrees of extension, and 20 
degrees of bending bilaterally.  Lower extremity motor 
testing revealed strength of 5/5 in all groups bilaterally, 
and the veteran's sensation was fully intact to light touch 
in his lower extremities bilaterally.  The veteran had 
negative straight leg raising bilaterally, but there was 
evidence of hamstring tightness that was elicited on straight 
leg raising.  The impression was likely degenerative disc 
disease of the low lumbar spine, although the examiner 
indicated that the veteran's complaints were not consistent 
with a spinal stenosis.  X-rays revealed grade I 
spondylolisthesis, with joint space narrowing at L5-S1 (noted 
to possibly not represent an actual subluxation); and minimal 
joint space narrowing of L4-L5.  

An October 1998 record from Dr. Marshall indicates that an 
examination revealed diffuse tenderness to the lumbar spine, 
forward flexion to about 70 degrees, stiffness and pain on 
hyperextension and bilateral posterior rotatory bending, and 
a negative straight leg raising sign.  X-rays revealed 
advanced narrowing of L4-L5, with anterior osteophyte 
formation; advanced narrowing at L5-S1, with anterior 
osteophyte formation and facet arthrosis of the lumbar spine; 
and "a little" narrowing at L3-L4.  The impression was 
degenerative disc disease of the lumbar spine.

The report of a December 1998 VA spine examination indicates 
minimal paraspinal muscle spasm, with mild non-radiating 
tenderness on pressure in the lower lumbar area.  The 
examiner also noted that the lower extremities were 
neurologically intact.  The diagnosis was minimal joint space 
narrowing of L4-L5.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The RO has evaluated the veteran's low back disability at the 
20 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  Under this section, lumbosacral pain with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position warrants a 20 
percent evaluation.  A 40 percent evaluation is in order in 
cases of severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

In this case, the Board has considered the veteran's specific 
low back symptoms in determining whether a higher evaluation 
is in order.  The veteran's private and VA evaluations have 
revealed variable forward flexion, usually between 60 and 80 
degrees.  His private evaluations have shown some pain and 
stiffness with extension and rotation; however, the Board 
would point out that this pain on motion was contemplated by 
the RO in increasing the assigned evaluation from 10 percent 
to 20 percent in the cited September 1998 rating decision.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 
C.F.R. §§ 4.40, 4.45 (1999).  Other symptoms include 
tenderness and minimal paraspinal muscle spasm of the lumbar 
spine.  This symptomatology, considered as a whole, is 
indicative of a disability picture that is no more than 
moderate in degree.  While the evidence does show joint space 
narrowing of the lumbar spine, the evidence does not show 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space or some of the above with 
abnormal mobility of forced motion.  As such, this evidence 
provides no basis for an evaluation in excess of 20 percent 
under Diagnostic Code 5295.  

The Board has considered all potentially applicable 
diagnostic codes in considering whether any basis exists for 
an evaluation in excess of 20 percent for the veteran's low 
back disorder.  However, there is no recent medical evidence 
of residuals of a vertebral fracture, without cord 
involvement but with abnormal mobility requiring a neck brace 
(jury mast) (the criteria for a 60 percent evaluation under 
Diagnostic Code 5285); complete bony fixation (ankylosis) of 
the spine at a favorable angle (the criteria for a 60 percent 
evaluation under Diagnostic Code 5286); ankylosis of the 
lumbar spine at a favorable angle (the criteria for a 40 
percent evaluation under Diagnostic Code 5289); severe 
limitation of motion of the lumbar spine (the criteria for a 
40 percent evaluation under Diagnostic Code 5292); or severe 
intervertebral disc syndrome, characterized by recurring 
attacks with intermittent relief (the criteria for a 40 
percent evaluation under Diagnostic Code 5293).

In short, there is no schedular basis for an evaluation in 
excess of 20 percent for the veteran's lumbar spine disorder.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for that benefit.  In reaching this 
conclusion, the Board acknowledges that, under 38 U.S.C.A. 
§ 5107(b) (West 1991), all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's present claim, that 
doctrine is not for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected low back disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  The 
Board is aware that for a period of time in 1994, well before 
the pendency of this appeal, Dr. Marshall indicated that the 
veteran was unable to work.  More recent records from Dr. 
Marshall reflect that the veteran has returned to work.  The 
Board also notes that the veteran reported taking a "fair 
amount" of days off from work during his July 1998 VA 
examination, and he informed Dr. Marshall in October 1998 
that he could only work part-time.  However, the veteran has 
submitted no documentation, such as employment records, 
confirming the degree of interference of his low back 
disorder with his employability.  There is also no indication 
that this disorder has necessitated hospitalization during 
the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for low 
back strain, with degenerative changes, is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

